DETAILED ACTION
Claims 1 – 20 have been presented for examination.  Claims 1 – 2, 6 – 10 and 14 - 17 are currently amended.
This office action is in response to submission of the amendments on 11/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Objection to the Drawings
Applicant has submitted an amended Figure 5 which overcomes the objection to the drawings.  Therefore it is withdrawn.

Response to Objection to the Specification
Applicant has submitted an amended Paragraph 82 which overcomes the objection to the specification.  Therefore it is withdrawn.

Response to Rejection of the Claims under 35 USC 112
Applicant’s amendments to claims 7 and 15 overcome the 112(b) rejection.  Therefore it is withdrawn.

Response to Rejection of the Claims under 35 USC 101
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “Applicant has amended the claims to specifically highlight technical operations that are used to provide a tangible and practical technical application, that is a process or workflow that calculates a value of directional resistivity measurement data pertaining to a subsurface volume for use in justifying measuring additional directional resistivity measurement data.  This process or workflow enables an oilfield operator to make timely decisions regarding the scope and costs of the directional resistivity measurements used to enhance the model of the subsurface volume and selectively provide for enhanced oilfield planning based thereon, such as determining a drilling target in the subsurface volume, an operation strategy for the well, a completion design for the well, or a trajectory for the well. Because the highlighted technical operations provide a tangible and practical technological application, the claims are clearly directed to patent eligible subject matter under 35 U.S.C §101.” (emphasis added)

Examiner notes that merely calculating a non-physical value for potential future decisions or enabling potential future “justifying” amount to mental process steps and therefore are further part of the abstract idea (see Claim Rejections - 35 USC § 101).  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “In evaluating the amended claims under the 2019 Revised Patent Subject Matter Eligibility Guidance, it is clear that the amended claims recite a combination of elements that reflect an improvement to technology or technical field. Specifically, the elements of claim 1 combine i) physical operations that measure … [various claimed elements] … As highlighted above, this workflow enables an oilfield operator to make timely decisions … As such, the combination of elements is indicative that the claim as a whole integrates an abstract idea into a practical application of the abstract idea and thus is not ‘directed-to’ an abstract idea” (emphasis added)

Applicant appears to argue that the claimed invention integrates the abstract idea into a practical application and therefore is not “directed-to” said abstract idea.  Examiner respectively disagrees because the abstract idea is not integrated into a practical application since the recited additional elements amount to insignificant data gathering (see Claim Rejections - 35 USC § 101).  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Second, the claimed method which results in an ‘improved technological process’ includes new and inventive techniques. For example, amended claim 1 recites … Importantly, the new and inventive techniques as recited in the claims result in an ‘improved technological process’ that enables an oilfield operator to make timely decisions regarding the scope and costs of the directional resistivity measurements used to enhance the model of the subsurface volume and selectively provide for enhanced oilfield planning”

Examiner notes that abstract ideas are excluded from patentability without regard to their novelty or inventiveness (see MPEP 2106.04(I)).  Further, the subject matter eligibility analysis does not explicitly include any test for inventiveness or novelty.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Third, there is no ‘idea’ here, and certainly no ‘abstract idea’. Rather, the claims recite specific steps that refer to physical actions and to real-world subject matter.”

Applicant appears to argue that reciting physical measurement actions (see Arguments, Page 12 “Specifically, the elements of claim 1 combine i) physical operations that measure”) and real-word subject matter, either individually or in combination, precludes the claimed invention from being directed to an abstract idea.  Examiner notes that the measurement actions are not analyzed as part of the abstract idea, and instead are analyzed under Step 2A, Prong II and Step 2B (see Claim Rejections - 35 USC § 101).  The mere existence of additional elements, even physical ones, does not preclude an invention from being directed to an abstract idea.  Further, merely limiting the recited steps to comprise “real-world subject matter” does not sufficiently limit the scope of any recited abstract idea since it could still be used for any desired real-world application.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Similar arguments apply to the other independent claims 9 and 16 as well as to the dependent claims that depend from independent claims 1, 9 and 16.”

Examiner respectfully disagrees based on the preceding remarks.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Furthermore, assuming arguendo, that one or more of the claims are found to be ‘directed to’ an abstract idea under step 2A of the Alice/Mayo framework, each such claim still complies with the requirements of 3 5 U.S. C. § 101 because it contains an inventive concept under the step 2B of the Alice/Mayo framework. As outlined above, the claims recite new and inventive techniques.” (emphasis added)

Applicant argues that the claimed invention integrates the abstract idea into a practical application and therefore is not “directed-to” said abstract idea.  Examiner respectfully disagrees based on the preceding remarks.  Therefore Applicant’s arguments are not persuasive.

Response to Rejection of the Claims under 35 USC 103
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “Carvajal (315) describes a process that employs reservoir modeling and history matching to calculate downhole valve settings for a well that maximize oil rate of production and minimize water rate of production. It has nothing to do with calculating values of the well, let alone using two different approaches as recited in claim 1 and discussed further below with respect to Prange (233). Furthermore, it has nothing to do with calculating a value for a directional resistivity measurement, let alone based on values of the well calculated using two different approaches as recited in claim 1 and discussed further below with respect to Prange (233).” (emphasis added)

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Applicant argues that Carvajal (315) does not teach at least “calculating values of the well”.  However, Prange (233) is relied upon to teach at least this limitation.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Prange (233) constructs a decision tree for improved valuation with or without uncertainty. The decision tree of Prange (233) employs a statistical sampling method to define a large, multi-dimensional search space for the purposes of valuation of future information. The sampling method of Prange (233) is used to reduce the order of the problem faced (which may be enormous) and intends to provide a means to make manageable the solution when expensive forward simulation based forecast engines need to be deployed in order to furnish quantities used to define the value-adding. This is very different from the workflow of amended claim 1 which is not employing any such sampling. Instead, the workflow of amended claim 1 uses two different approaches to calculate the values of a well. Specifically, a realized value of the well is calculated using a baseline control parameter derived from a model that does not take into account certain directional resistivity measurement data. The realized value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the baseline control parameter. Furthermore, an enhanced value of the well is calculated using an enhanced control parameter derived from a model that does take into account the certain directional resistivity measurement data. The enhanced value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the enhanced control parameter. A value of the directional resistivity measurement data is calculated by comparing the enhanced value of the well and the realized value of the well, and the value of the directional resistivity measurement data is used to justify measuring additional directional resistivity measurement data. In this manner, the method of amended claim 1 is far different from the method of Prange (233).” (emphasis added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Applicant argues that Prange (233) does not teach at least the calculating the enhanced (realized) value of the well which does (does not) take into (see Claim Rejections - 35 USC § 103).  Examiner notes that Carvajal (315) explicitly teaches comparing the enhanced value and the realized value.  However does not appear to explicitly disclose using the comparison to calculate the value of the measurement data to justify measuring additional measurement data.  However Prange (233) teaches calculating a value of resistivity measurement data by comparing two values corresponding to different control parameters to justify measuring additional measurement data (Prange (233) Paragraph 68 the information is valuable to the extent oilfield operations change and cause related impacts “The value of acquiring the information may then be determined by determining figure of merit values based on the value of projected future oilfield operations based on the oilfield operation decisions being made with or without the benefit of the to be acquired information.  Accordingly, the very decision to acquire such information may be made considering its value. Furthermore, embodiments of the invention relate to a framework using decision trees (handling both continuous and discrete probabilities) and statistical sampling to determine the value ( e.g., the net present value) of future information while considering market uncertainty, private uncertainty, and the uncertainty of the future information itself.”, and Paragraph 46 “The wireline log typically provides a resistivity measurement of the subterranean formation at various depths.”).  However Luo teaches obtaining directional resistivity measurement data (Luo Page 4 – 5 “To mimic the deep directional resistivity (DDR) tool (see, for example, (Beer et al., 2010)), we use larger antenna spacing than that in (Li et al., 2005), resulting in a total length of the EM tool (in terms of the distance between R3 and R4) being around 15m”).  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Similar arguments apply to the other independent claims 9 and 16.”

Applicant’s arguments are not persuasive based on the preceding remarks.

Applicant argues: “The dependent claims are patentable over the cited prior art for those reasons advanced above with respect to claims 1, 9 or 16 from which they respectively depend, and for reciting additional features that are not taught or suggested by the cited prior art.”

Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method for valuating directional resistivity measurement data pertaining to a subsurface volume traversed by a well, the method comprising: determining a baseline control parameter based on the first model; determining an enhanced control parameter based on the generating a second model of the subsurface volume including the well based in part on the directional resistivity measurement data, wherein the first model is not based on the directional resistivity measurement data; determining an enhanced value of the well using the second model and the enhanced control parameter, wherein the enhanced value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the enhanced control parameter; determining a realized value of the well using the second model and the baseline control parameter, wherein the realized value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the realized control parameter; and calculating a value of the directional resistivity measurement data by comparing the enhanced value of the well  and the realized value of the well; and using the value of the directional resistivity measurement data to justify measuring additional directional resistivity measurement data pertaining to the subsurface volume.  Each of these recites limitations that, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “determining”, “generating”, “calculating” and “using” amount to an analysis based on a received model and/or received data.  Further, the steps are recited at a high-level of generality and are not intimately linked to a computer.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: obtaining a first model of the subsurface volume including the well; measuring directional resistivity measurement data pertaining to the subsurface volume using a data collection device.  The “obtaining” and “measuring” amounts to insignificant data gathering since it is recited at a high-level of generality (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  More specifically, the models are obtained using any known method, and the second model based in part on the measurement data further limits the second model and not the method of obtaining.  Further, the data collection device and characteristics encompass a generic data collection device.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “obtaining” and “receiving” amounts to insignificant data gathering.  For at least these reasons, the claims are not patent eligible.

Dependent claim(s) 2 – 3 and 7 recite(s) the same statutory category as the parent claim(s).  As discussed in the parent claim analysis, the recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recite(s): wherein the first model comprises a first plurality of uncertainty samples, and the second model comprises a second plurality of uncertainty samples, the second plurality of uncertainty samples being calculated based on the measurement data in claim 2; wherein the first plurality of uncertainty uniform probability distribution across a zone of uncertainty, and wherein the second plurality of uncertainty samples comprises a Gaussian probability distribution across the zone of uncertainty in claim 3; and wherein both the first and second models identify an oil-water contact location or a gas-oil contact location in the subsurface volume in claim 7.  The “first [second] plurality of uncertainty samples” and “uniform [Gaussian] probability distribution” amount to insignificant data gathering since further limits the obtained first and second models (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The “oil-water contact location or a gas-oil contact location” amount to insignificant data gathering since they further limit the received measurement data.  The claim is directed to an abstract idea.
The claim(s) do(es) not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “first [second] plurality of uncertainty samples”, “uniform [Gaussian] probability distribution”, “deep-directional-resistivity measurement” and “oil-water contact location or a gas-oil contact location” amount to insignificant data gathering.  For at least these reasons, the claims are not patent eligible.

Dependent claim(s) 4 - 6 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein determining the baseline control parameter comprises applying a risk-aversion factor in an objective function for the first model, and wherein determining the enhanced control parameter comprises applying the risk-aversion factor in an objective function for the second model in claim 4; wherein selecting the baseline control parameter that maximizes a value corresponding to the first model in claim 5; and wherein the baseline control parameter and the enhanced control parameter both represent a flowpath area of a flow control device in a completion that extends across a section of the well in claim 6.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “applying a risk-aversion factor”, “applying the risk-aversion factor”, “selecting” and “flowpath area” further limit the “determining” in the parent claim, in a way that does not preclude performance in the mind in combination with using a pen and paper.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not recite any further limitation.  The claim is directed to an abstract idea.
The claim(s) do(es) not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further limitations recited.  For at least these reasons, the claims are not patent eligible.

Dependent claim(s) 8 recite(s) the same statutory category as the parent claim(s).  As discussed in the parent claim analysis, the recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover (see MPEP 2106.04(a)(2)(III)).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recite(s): determining a drilling target in the subsurface volume, an operation strategy for the well, a completion design for the well, or a trajectory for the well based on the directional resistivity measurement data in claim 8.  The “determining” amounts to insignificant extra-solution activity since it generically depends on the measurement data, and not any of the results of the abstract idea (e.g. value of the measurement data) (see MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim(s) do(es) not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “adjusting” amounts to insignificant extra-solution activity.  For at least these reasons, the claims are not patent eligible.

Independent claim 9 recites a statutory category (i.e. a machine) computing system, comprising: determining a baseline control parameter based on the first model; generating a second model of the subsurface volume including the well based in part on the directional resistivity measurement data, wherein the first model is not based on the directional resistivity measurement data; determining an enhanced control parameter based on the second model; determining an enhanced value of the well using the second model and the enhanced control parameter, wherein the enhanced value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the enhanced control parameter; determining a realized value of the well using the second model and the baseline control parameter, wherein the realized value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the baseline control parameter; and calculating a value of the directional resistivity measurement data by comparing the enhanced value of the well and the realized value of the well, wherein the value of the directional resistivity measurement data is used to justify measuring additional directional resistivity measurement data pertaining to the subsurface volume.  Each of these recites limitations that, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “determining”, “generating”, “calculating” and “used to” amount to an analysis based on a received model and/or received data.  Further, the steps are recited at a high-level of generality and are not intimately linked to a computer.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: one or more processors; and a memory system including one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations; obtaining a first model of a subsurface volume; receiving directional resistivity measurement data pertaining to a subsurface volume using a data collection device.  The “processors” and “non-transitory computer-(see MPEP 2106.04(a)(I)).  The “obtaining” and “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  More specifically, the models are obtained using any known method, and the second model based in part on the measurement data further limits the second model and not the method of obtaining.  Further, the data collection device and characteristics encompass a generic data collection device.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “processors” and “non-transitory computer-readable media storing instructions” amount to no more than mere application of the judicial exception using generic computer components.  The recited “obtaining” and “receiving” amounts to insignificant data gathering.  For at least these reasons, the claims are not patent eligible.

Dependent claim(s) 10 – 11 and 15 recite(s) the same statutory category as the parent claim(s).  As discussed in the parent claim analysis, the recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, (see MPEP 2106.04(a)(2)(III)).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recite(s): wherein the first model comprises a first plurality of uncertainty samples, and the second model comprises a second plurality of uncertainty samples, the second plurality of uncertainty samples being calculated based on the measurement data in claim 10; wherein the first plurality of uncertainty samples comprises a uniform probability distribution across a zone of uncertainty, and wherein the second plurality of uncertainty samples comprises a Gaussian probability distribution across the zone of uncertainty in claim 11; and wherein both the first and second models identify an oil-water contact location or a gas-oil contact location of the subsurface volume in claim 15.  The “first [second] plurality of uncertainty samples” and “uniform [Gaussian] probability distribution” amount to insignificant data gathering since further limits the obtained first and second models (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The “oil-water contact location or a gas-oil contact location” amount to insignificant data gathering since they further limit the received measurement data.  The claim is directed to an abstract idea.
The claim(s) do(es) not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “first [second] plurality of uncertainty samples”, “uniform [Gaussian] probability distribution”, “deep-directional-resistivity measurement” and “oil-

Dependent claim(s) 12 - 14 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein determining the baseline control parameter comprises applying a risk-aversion factor in an objective function for the first model, and wherein determining the enhanced control parameter comprises applying the risk-aversion factor in an objective function for the second model in claim 12; wherein determining the baseline control parameter comprises selecting the baseline control parameter that maximizes a value corresponding to the first model in claim 13; and wherein the baseline control parameter and the enhanced control parameter both represent a flowpath area of a flow control device in a completion that extends across a section of the well in claim 14.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “applying a risk-aversion factor”, “applying the risk-aversion factor”, “selecting” and “flowpath area” further limit the “determining” in the parent claim, in a way that does not preclude performance in the mind in combination with using a pen and paper.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not recite any further limitation.  The claim is directed to an abstract idea.


Independent claim 16 recites a statutory category (i.e. a manufacture) non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations, the operations comprising: determining a baseline control parameter based on the first model; generating a second model of the subsurface volume including the well based in part on the directional resistivity measurement data, wherein the first model is not based on the directional resistivity measurement data; determining an enhanced control parameter based on the second model; determining an enhanced value of the well using the second model and the enhanced control parameter, wherein the enhanced value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the enhanced control parameter; determining a realized value of the well using the second model and the baseline control parameter, wherein the realized value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the baseline control parameter; and calculating a value of the directional resistivity measurement data by comparing the enhanced value of the well and the realized value of the well, wherein the value of the directional resistivity measurement data is used to justify measuring additional directional resistivity measurement data pertaining to the subsurface volume.  Each of these recites limitations that, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “determining”, “generating”, “calculating” and “used to” amount to an analysis based on a received model and/or received data.  Further, the steps are recited at a high-level of generality and are not intimately linked to a computer.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: “a non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations”; obtaining a first model of a subsurface volume including a well; receiving directional resistivity measurement data pertaining to a subsurface volume measured using a data collection device.  The “non-transitory computer-readable media storing instructions” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “obtaining” and “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  More specifically, the models are obtained using any known method, and the second model based in part on the measurement data further limits the second model and not the method of obtaining.  Further, the data collection device and characteristics encompass a generic data collection device.  The claim is directed to an abstract idea.


Dependent claim(s) 17 – 18 recite(s) the same statutory category as the parent claim(s).  As discussed in the parent claim analysis, the recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recite(s): wherein the first model comprises a first plurality of uncertainty samples, and the second model comprises a second plurality of uncertainty samples, the second plurality of uncertainty samples being calculated based on the measurement data in claim 17; and wherein the first plurality of uncertainty samples comprises a uniform probability distribution across a zone of uncertainty, and wherein the second plurality of uncertainty samples comprises a Gaussian probability distribution across the zone of uncertainty in claim 18.  The “first [second] plurality of uncertainty samples” and “uniform [Gaussian] probability distribution” amount to insignificant data gathering since further limits the obtained first  (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim(s) do(es) not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “first [second] plurality of uncertainty samples” and “uniform [Gaussian] probability distribution” amount to insignificant data gathering.  For at least these reasons, the claims are not patent eligible.

Dependent claim(s) 19 - 20 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein determining the baseline control parameter comprises applying a risk-aversion factor in an objective function for the first model, and wherein determining the enhanced control parameter comprises applying the risk-aversion factor in an objective function for the second model in claim 19; wherein determining the baseline control parameter comprises selecting the baseline control parameter that maximizes a value corresponding to the first model in claim 20.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “applying a risk-aversion factor”, “applying the risk-aversion factor” and “selecting” further limit the “determining” in the parent claim, in a way that does not preclude performance in the mind in combination with using a pen and paper.  Accordingly, the claim recites an abstract idea.

The claim(s) do(es) not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further limitations recited.  For at least these reasons, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 7 – 10 and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal et al. (US 2016/0273315) (henceforth “Carvajal (315)”) in view of Prange et al. (US 2009/0271233) (henceforth “Prange (233)”), and further in view of Luo et al. “An ensemble-based framework for proactive geosteering” (henceforth “Luo”).  Carvajal (315), Prange (233) and Luo are analogous art since they are in the same field of oil and gas exploration, and since they solve the same problem of optimizing oilfield operations in the presence of uncertainty..  

With regard to claim 1, Carvajal (315) teaches a method, the method, comprising:
obtaining a first model of a subsurface volume including a well; (Carvajal (315) Paragraph 49 “The reservoir modeled in this example is multi layered, highly faulted, and predominantly a depletion-drive reservoir with negligible energy support from the aquifer”, and Paragraph 75 commercially available software can implement the first model “Nexus™ and Ne Tool™, which are commercial software applications marketed by Landmark Graphics Corporation, may be used as interface applications to implement the present disclosure”, and Paragraph 68 “The 3D grid simulation model was built with 1.4 million cells in a commercial simulator. The 3D grid simulation model covers 5 production wells and 2 injection wells”)
determining a baseline control parameter based on the first model; (Carvajal (315) Paragraph 31 and Figure 1 optimal valve settings are computed based on a 3D grid simulation “In step 104, dynamic data from a three-dimensional (3D) grid simulation model is input automatically or may be input using the client interface and/or the video interface described further in reference to FIG. 16” 
    PNG
    media_image1.png
    445
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    190
    523
    media_image2.png
    Greyscale
)
measuring measurement data pertaining to the subsurface volume using a data collection device; generating a second model of the subsurface volume including the well based in part on the measurement data, wherein the first measurement data; (Carvajal (315) Figure 1 water and gas saturations around a well are updated (generating a second model including the well) based on production logging test (PLT) data (based on measurement data) until a misfit is reduced 
    PNG
    media_image3.png
    320
    601
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    187
    493
    media_image4.png
    Greyscale
)
determining an enhanced control parameter based on the second model; determining an enhanced value of the well using the second model and the enhanced control parameter, wherein the enhanced value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the enhanced control parameter; determining a realized value of the well using the second model and the , wherein the realized value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the baseline control parameter; and (Carvajal (315) Paragraph 46 the new optimal downhole valve setting is determined based simulation techniques using the updated 3D grid simulation model (determining an enhanced control parameter based on the second model) “using the updated 3D grid simulation model from step 130 and a new optimal downhole valve setting per completion zone that is based on simulation techniques well known in the art to maximize the cumulative oil value”, and Figure 1 cumulative oil (based on amount of hydrocarbons which can be recovered over time) based on a current and new optimal downhole valve setting is determined (determining an enhanced/realized value using the enhanced/baseline control parameter) 
    PNG
    media_image5.png
    352
    471
    media_image5.png
    Greyscale
, and Paragraph 45 “In step 132, a cumulative oil value is calculated over a predetermined forecasted time period (e.g. 5 years) at a predetermined forecasted time interval (e.g. annually) using the updated 3D grid simulation model and the current down hole valve settings from step 130, and techniques well known in the art.”)
comparing the enhanced value of the well and the realized value of the well (Carvajal (315) Figure 1C cumulative oil is compared between the current optimal and new optimal downhole valve settings 
    PNG
    media_image6.png
    388
    584
    media_image6.png
    Greyscale
)

Carvajal (315) does not appear to explicitly disclose: that the method is for valuating directional resistivity measurement data pertaining to a subsurface volume traversed by a well; that the measurement data comprises directional resistivity measurement data; calculating a value of the directional resistivity measurement data by comparing the enhanced value of the well and the realized value of the well; and using the value of the directional resistivity measurement data to justify measuring additional directional resistivity measurement data pertaining to the subsurface volume.

	However Prange (233) teaches:
a method for valuating resistivity measurement data pertaining to a subsurface volume traversed by a well; (Prange (233) Paragraph 68 the information is valuable to the extent oilfield operations change and cause related impacts “The value of acquiring the information may then be determined by determining figure of merit values based on the value of projected future oilfield operations based on the oilfield operation decisions being made with or without the benefit of the to be acquired information.”, and Paragraph 54 “Each wellsite ( 402) has equipment that forms one or more wellbores ( 436) into the earth. The wellbores extend through subterranean formations ( 406)”)
measuring resistivity measurement data pertaining to a subsurface volume using a data collection device (Prange (233) Paragraph 46 “The wireline log typically provides a resistivity measurement of the subterranean formation at various depths.”)
calculating a value of resistivity measurement data by comparing two values corresponding to different control parameters (Prange (233) Paragraph 68 the information is valuable to the extent oilfield operations change and cause related impacts “The value of acquiring the information may then be determined by determining figure of merit values based on the value of projected future oilfield operations based on the oilfield operation decisions being made with or without the benefit of the to be acquired information.”, and Paragraph 81 and Figure 6 a change in the implemented oilfield operation (using a baseline/enhanced control parameter) based on the acquired information at the second decision 603 is used to ascertain the value of acquiring the information (calculating a value of the resistivity measurement) by the change in a figure of merit (by comparing a realized/enhanced value) “The value of acquiring the information may then be ascertained by determining figure of merit values reflecting the value of oilfield operations upon the first outcome of the first decision (612a) and the second outcome of the first decision (612b ). The first decision ( e.g., (611)) is then made by selecting the more desirable outcome based on these figure of merit values. Although a figure of merit value is determined for all possible combinations (e.g., four combinations) of decision tree outcomes (e.g., decision tree (610))”)
using the value of the resistivity measurement data to justify measuring additional resistivity measurement data pertaining to the subsurface volume (Prange (233) Paragraph 81 - 83 additional data is measured if the benefits outweigh the costs (using the value to justify) “the first outcome (e.g., outcome node (612a)) to acquire the information … the first decision is made by selecting the first outcome if the net present value of acquiring the information is greater than the net present value of not acquiring the information implying incremental oilfield operation results outweigh the cost of the measurement on the net present value basis.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) with the step of valuing a measurement based on the changes resulting in oilfield operations disclosed by Prange (233).  One of ordinary skill in the art would have been motivated to make this modification in order to more optimally use collected sensor data to perform future adjustment of a well completion (Prange (233) Paragraph 4 “As shown in FIG. 1D, wellbore completions equipment is deployed into the wellbore”, and Paragraph 7 - 9 “Data may be collected and used for current or future operations. … the operating conditions may need adjustment as conditions change and new information is received.”, and Paragraph 12 “It would be desirable to provide techniques to assess the value of acquiring missing information, … for decision making support”)

Carvajal (315) in view of Prange (233) does not appear to explicitly disclose: that the resistivity measurements data comprises directional resistivity measurement data.

However Luo teaches:
measurement data comprises directional resistivity measurement data (Luo Page 4 – Page 5, Left oil-water contact location can be determined from a resistivity profile (an oil-water contact location), and a deep directional resistivity measurement is performed “The thin reservoir zone is in the middle layer, surrounded by the top and bottom boundaries … The resistivity below the oil water is set to 5 ohm*m … To mimic the deep directional resistivity (DDR) tool (see, for example, (Beer et al., 2010)), we use larger antenna spacing than that in (Li et al., 2005), resulting in a total length of the EM tool (in terms of the distance between R3 and R4) being around 15m”, and Page 9, Right resistivity and water saturation profiles can be obtained in real-time (receiving new measurement data) “Fig. 14 and Fig. 15 depict the water saturation and resistivity profiles, respectively, which are continuously updated by the EnKF while drilling.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233) with determining a resistivity profile using directional resistivity measurements disclosed by Luo.  One of ordinary skill in the art would have been motivated to make this modification in order to better match an estimated reservoir profile with the actual profile (Luo Page 9, Right “With relatively few EM data available while drilling, the estimated profiles do not completely match those of the reference model.”)

With regard to claim 9, Carvajal (315) teaches a computing system, comprising: one or more processors; and a memory system including one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the (Carvajal (315) Paragraph 76)
obtaining a first model of a subsurface volume including a well; (Carvajal (315) Paragraph 49 “The reservoir modeled in this example is multi layered, highly faulted, and predominantly a depletion-drive reservoir with negligible energy support from the aquifer”, and Paragraph 75 commercially available software can implement the first model “Nexus™ and Ne Tool™, which are commercial software applications marketed by Landmark Graphics Corporation, may be used as interface applications to implement the present disclosure”, and Paragraph 68 “The 3D grid simulation model was built with 1.4 million cells in a commercial simulator. The 3D grid simulation model covers 5 production wells and 2 injection wells”)
determining a baseline control parameter based on the first model; (Carvajal (315) Paragraph 31 and Figure 1 optimal valve settings are computed based on a 3D grid simulation “In step 104, dynamic data from a three-dimensional (3D) grid simulation model is input automatically or may be input using the client interface and/or the video interface described further in reference to FIG. 16” 
    PNG
    media_image1.png
    445
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    190
    523
    media_image2.png
    Greyscale
)
receiving measurement data pertaining to a subsurface volume measured using a data collection device; generating a second model of the subsurface volume including the well based in part on the measurement data, wherein the first model is not based on the measurement data; (Carvajal (315) Figure 1 water and gas saturations are updated (obtained a second model) based on production logging test (PLT) data (based on received measurement data) until a misfit is reduced 
    PNG
    media_image3.png
    320
    601
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    187
    493
    media_image4.png
    Greyscale
)
determining an enhanced control parameter based on the second model; determining an enhanced value of the well using the second model and the enhanced control parameter, wherein the enhanced value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the enhanced control parameter; determining a realized value of the well using the second model and the baseline control parameter, wherein the realized value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the baseline control parameter; and (Carvajal (315) Paragraph 46 the new optimal downhole valve setting is determined based simulation techniques using the updated 3D grid simulation model (determining an enhanced control parameter based on the second model) “using the updated 3D grid simulation model from step 130 and a new optimal downhole valve setting per completion zone that is based on simulation techniques well known in the art to maximize the cumulative oil value”, and Figure 1 cumulative oil based on a current and new optimal downhole valve setting is determined (determining an enhanced/realized value using the enhanced/baseline control parameter) 
    PNG
    media_image5.png
    352
    471
    media_image5.png
    Greyscale
, and Paragraph 45 “In step 132, a cumulative oil value is calculated over a predetermined forecasted time period (e.g. 5 years) at a predetermined forecasted time interval (e.g. annually) using the updated 3D grid simulation model and the current down hole valve settings from step 130, and techniques well known in the art.”)
comparing the enhanced value of the well and the realized value of the well (Carvajal (315) Figure 1C cumulative oil is compared between the current optimal and new optimal downhole valve settings 
    PNG
    media_image6.png
    388
    584
    media_image6.png
    Greyscale
)

Carvajal (315) does not appear to explicitly disclose: that the measurement data comprises directional resistivity measurement data; calculating a value of the directional resistivity measurement data by comparing the enhanced value and the realized value of the well, wherein the value of the directional resistivity measurement data is used to justify measuring additional directional resistivity measurement data pertaining to the subsurface volume.

	However Prange (233) teaches:
receiving resistivity measurement data pertaining to a subsurface volume measured using a data collection device (Prange (233) Paragraph 46 “The wireline log typically provides a resistivity measurement of the subterranean formation at various depths.”)
calculating a value of resistivity measurement data by comparing two values corresponding to different control parameters (Prange (233) Paragraph 68 the information is valuable to the extent oilfield operations change and cause related impacts “The value of acquiring the information may then be determined by determining figure of merit values based on the value of projected future oilfield operations based on the oilfield operation decisions being made with or without the benefit of the to be acquired information.”, and Paragraph 81 and Figure 6 a change in the implemented oilfield operation (using a baseline/enhanced control parameter) based on the acquired information at the second decision 603 is used to ascertain the value of acquiring the information (calculating a value of the resistivity measurement) by the change in a figure of merit (by comparing a realized/enhanced value) “The value of acquiring the information may then be ascertained by determining figure of merit values reflecting the value of oilfield operations upon the first outcome of the first decision (612a) and the second outcome of the first decision (612b ). The first decision ( e.g., (611)) is then made by selecting the more desirable outcome based on these figure of merit values. Although a figure of merit value is determined for all possible combinations (e.g., four combinations) of decision tree outcomes (e.g., decision tree (610))”)
wherein the value of the directional resistivity measurement data is used to justify measuring additional directional resistivity measurement data pertaining to the subsurface volume (Prange (233) Paragraph 81 - 83 additional data is measured if the benefits outweigh the costs (used the value to justify) “the first outcome (e.g., outcome node (612a)) to acquire the information … the first decision is made by selecting the first outcome if the net present value of acquiring the information is greater than the net present value of not acquiring the information implying incremental oilfield operation results outweigh the cost of the measurement on the net present value basis.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) with the step of valuing a measurement based on the changes resulting in oilfield operations disclosed by Prange (233).  One of ordinary skill in the art would have been motivated to make this modification in order to more optimally use collected sensor data to perform future adjustment of a well completion (Prange (233) Paragraph 4 “As shown in FIG. 1D, wellbore completions equipment is deployed into the wellbore”, and Paragraph 7 - 9 “Data may be collected and used for current or future operations. … the operating conditions may need adjustment as conditions change and new information is received.”, and Paragraph 12 “It would be desirable to provide techniques to assess the value of acquiring missing information, … for decision making support”)

directional resistivity measurement data.

However Luo teaches:
measurement data comprises directional resistivity measurement data (Luo Page 4 – Page 5, Left oil-water contact location can be determined from a resistivity profile (an oil-water contact location), and a deep directional resistivity measurement is performed “The thin reservoir zone is in the middle layer, surrounded by the top and bottom boundaries … The resistivity below the oil water is set to 5 ohm*m … To mimic the deep directional resistivity (DDR) tool (see, for example, (Beer et al., 2010)), we use larger antenna spacing than that in (Li et al., 2005), resulting in a total length of the EM tool (in terms of the distance between R3 and R4) being around 15m”, and Page 9, Right resistivity and water saturation profiles can be obtained in real-time (receiving new measurement data) “Fig. 14 and Fig. 15 depict the water saturation and resistivity profiles, respectively, which are continuously updated by the EnKF while drilling.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233) with determining a resistivity profile using directional resistivity measurements disclosed by Luo.  One of ordinary skill in the art would have been motivated to make this modification in order to profile with the actual profile (Luo Page 9, Right “With relatively few EM data available while drilling, the estimated profiles do not completely match those of the reference model.”)

With regard to claim 16, Carvajal (315) teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations, the operations comprising: (Carvajal (315) Paragraph 76)
obtaining a first model of a subsurface volume including a well; (Carvajal (315) Paragraph 49 “The reservoir modeled in this example is multi layered, highly faulted, and predominantly a depletion-drive reservoir with negligible energy support from the aquifer”, and Paragraph 75 commercially available software can implement the first model “Nexus™ and Ne Tool™, which are commercial software applications marketed by Landmark Graphics Corporation, may be used as interface applications to implement the present disclosure”, and Paragraph 68 “The 3D grid simulation model was built with 1.4 million cells in a commercial simulator. The 3D grid simulation model covers 5 production wells and 2 injection wells”)
determining a baseline control parameter based on the first model; (Carvajal (315) Paragraph 31 and Figure 1 optimal valve settings are computed based on a 3D grid simulation “In step 104, dynamic data from a three-dimensional (3D) grid simulation model is input automatically or may be input using the client interface and/or the video interface described further in reference to FIG. 16” 
    PNG
    media_image1.png
    445
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    190
    523
    media_image2.png
    Greyscale
)
receiving measurement data pertaining to the subsurface volume measured using a data collection device; generating a second model of the subsurface volume including the well based in part on the measurement data, wherein the first model is not based on the measurement data; (Carvajal (315) Figure 1 water and gas saturations are updated (obtained a second model) based on production logging test (PLT) data (based on received measurement data) until a misfit is reduced 
    PNG
    media_image3.png
    320
    601
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    187
    493
    media_image4.png
    Greyscale
)
determining an enhanced control parameter based on the second model; determining an enhanced value of the well using the second model and the enhanced control parameter, wherein the enhanced value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the enhanced control parameter; determining a realized value of the well using the second model and the baseline control parameter, wherein the realized value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the baseline control parameter; and (Carvajal (315) Paragraph 46 the new optimal downhole valve setting is determined based simulation techniques using the updated 3D grid simulation model (determining an enhanced control parameter based on the second model) “using the updated 3D grid simulation model from step 130 and a new optimal downhole valve setting per completion zone that is based on simulation techniques well known in the art to maximize the cumulative oil value”, and Figure 1 cumulative oil based on a current and new optimal downhole valve setting is determined (determining an enhanced/realized value using the enhanced/baseline control parameter) 
    PNG
    media_image5.png
    352
    471
    media_image5.png
    Greyscale
, and Paragraph 45 “In step 132, a cumulative oil value is calculated over a predetermined forecasted time period (e.g. 5 years) at a predetermined forecasted time interval (e.g. annually) using the updated 3D grid simulation model and the current down hole valve settings from step 130, and techniques well known in the art.”)
comparing the enhanced value of the well and the realized value of the well (Carvajal (315) Figure 1C cumulative oil is compared between the current optimal and new optimal downhole valve settings 
    PNG
    media_image6.png
    388
    584
    media_image6.png
    Greyscale
)

Carvajal (315) does not appear to explicitly disclose: that the measurement data comprises directional resistivity measurement data; calculating a value of the directional resistivity measurement data by comparing the enhanced value of the well and the realized value of the well, wherein the value of the directional resistivity measurement data is used to justify measuring additional directional resistivity measurement data pertaining to the subsurface volume.

	However Prange (233) teaches:
receiving resistivity measurement data pertaining to a subsurface volume using a data collection device (Prange (233) Paragraph 46 “The wireline log typically provides a resistivity measurement of the subterranean formation at various depths.”)
calculating a value of resistivity measurement data by comparing two values corresponding to different control parameters (Prange (233) Paragraph 68 the information is valuable to the extent oilfield operations change and cause related impacts “The value of acquiring the information may then be determined by determining figure of merit values based on the value of projected future oilfield operations based on the oilfield operation decisions being made with or without the benefit of the to be acquired information.”, and Paragraph 81 and Figure 6 a change in the implemented oilfield operation (using a baseline/enhanced control parameter) based on the acquired information at the second decision 603 is used to ascertain the value of acquiring the information (calculating a value of the resistivity measurement) by the change in a figure of merit (by comparing a realized/enhanced value) “The value of acquiring the information may then be ascertained by determining figure of merit values reflecting the value of oilfield operations upon the first outcome of the first decision (612a) and the second outcome of the first decision (612b ). The first decision ( e.g., (611)) is then made by selecting the more desirable outcome based on these figure of merit values. Although a figure of merit value is determined for all possible combinations (e.g., four combinations) of decision tree outcomes (e.g., decision tree (610))”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) with the step of valuing a measurement based on the changes resulting in oilfield operations disclosed by Prange (233).  One of ordinary skill in the art would have been motivated to make this modification in order to more optimally use collected sensor data to perform future adjustment of a well completion (Prange (233) Paragraph 4 “As shown in FIG. 1D, wellbore completions equipment is deployed into the wellbore”, and Paragraph 7 - 9 “Data may be collected and used for current or future operations. … the operating conditions may need adjustment as conditions change and new information is received.”, and Paragraph 12 “It would be desirable to provide techniques to assess the value of acquiring missing information, … for decision making support”)

Carvajal (315) in view of Prange (233) does not appear to explicitly disclose: that the resistivity measurements data comprises directional resistivity measurement data.

However Luo teaches:
measurement data comprises directional resistivity measurement data (Luo Page 4 – Page 5, Left oil-water contact location can be determined from a resistivity profile (an oil-water contact location), and a deep directional resistivity measurement is performed “The thin reservoir zone is in the middle layer, surrounded by the top and bottom boundaries … The resistivity below the oil water is set to 5 ohm*m … To mimic the deep directional resistivity (DDR) tool (see, for example, (Beer et al., 2010)), we use larger antenna spacing than that in (Li et al., 2005), resulting in a total length of the EM tool (in terms of the distance between R3 and R4) being around 15m”, and Page 9, Right resistivity and water saturation profiles can be obtained in real-time (receiving new measurement data) “Fig. 14 and Fig. 15 depict the water saturation and resistivity profiles, respectively, which are continuously updated by the EnKF while drilling.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233) with determining a resistivity profile using directional resistivity measurements disclosed by Luo.  One of ordinary skill in the art would have been motivated to make this modification in order to better match an estimated reservoir profile with the actual profile (Luo Page 9, Right “With relatively few EM data available while drilling, the estimated profiles do not completely match those of the reference model.”)

With regard to claim 2, 10 and 17
wherein the first model comprises a first plurality of uncertainty samples, and the second model comprises a second plurality of uncertainty samples, the second plurality of uncertainty samples being calculated based on the measurement data (Prange (233) Paragraph 12 acquiring additional information reduces the uncertainty in oilfield parameters (first/second model comprises uncertainty samples, and second model uncertainty samples based on measurement data) “It would be desirable to provide techniques to assess the value of acquiring missing information, and/or assess the value of reducing the uncertainty in information and/or assess the value of reducing the uncertainty in oilfield parameters for decision making support”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) with a model related to oilfield operations having uncertainty in its parameters disclosed by Prange (233).  One of ordinary skill in the art would have been motivated to make this modification in order to more optimally use collected sensor data to perform future adjustment of a well completion (Prange (233) Paragraph 4 “As shown in FIG. 1D, wellbore completions equipment is deployed into the wellbore”, and Paragraph 7 - 9 “Data may be collected and used for current or future operations. … the operating conditions may need adjustment as conditions change and new information is received.”, and Paragraph 12 “It would be desirable to provide techniques to assess the value of acquiring missing information, … for decision making support”)

claim 7 and 15, Carvajal (315) in view of Prange (233), and further in view of Luo teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein both the first and second models identify an oil-water contact location or a gas-oil contact location in the subsurface volume.

However Luo teaches:
wherein both the first and second models identify an oil-water contact location or a gas-oil contact location in the subsurface volume (Luo Page 4 – Page 5, Left oil-water contact location can be determined from a resistivity profile (an oil-water contact location), and a deep directional resistivity measurement is performed “The thin reservoir zone is in the middle layer, surrounded by the top and bottom boundaries … The resistivity below the oil water is set to 5 ohm*m … To mimic the deep directional resistivity (DDR) tool (see, for example, (Beer et al., 2010)), we use larger antenna spacing than that in (Li et al., 2005), resulting in a total length of the EM tool (in terms of the distance between R3 and R4) being around 15m”, and Page 9, Right resistivity and water saturation profiles can be obtained in real-time (receiving new measurement data) “Fig. 14 and Fig. 15 depict the water saturation and resistivity profiles, respectively, which are continuously updated by the EnKF while drilling.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233) with determining a (Luo Page 3, Right and Figure 1 “the ensemble-based geosteering framework has multiple geomodels that can be used to represent potentially different geosteering scenarios (i.e., the uncertainties). Taking advantage of the potential diversity in the ensemble of geomodels, one is able to optimize the well placement in a robust way”)

With regard to claim 8, Carvajal (315) in view of Prange (233), and further in view of Luo teaches all the elements of the parent claim 1, and further teaches: 
determining a drilling target in the subsurface volume, an operation strategy for the well, a completion design for the well, or a trajectory for the well based on the directional resistivity measurement data (Carvajal (315) Figure 1 new optimal valve settings would be suggested if they maximize oil rate, and one of ordinary skill in the art could implement the new optimal valve settings (operation strategy) 
    PNG
    media_image7.png
    153
    432
    media_image7.png
    Greyscale
)

Claim 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal (315) in view of Prange (233), and further in view Luo, and further in view of .

With regard to claim 3, 11 and 18, Carvajal (315) in view of Prange (233), and further in view of Luo teaches all the elements of the parent claim 2, and does not appear to explicitly disclose: wherein the first plurality of uncertainty samples comprises a uniform probability distribution across a zone of uncertainty, and wherein the second plurality of uncertainty samples comprises a Gaussian probability distribution across the zone of uncertainty.

However Branco teaches:
wherein the first plurality of uncertainty samples comprises a uniform probability distribution across a zone of uncertainty, and wherein the second plurality of uncertainty samples comprises a Gaussian probability distribution across the zone of uncertainty (Branco Page 8, Left the uncertain variables have a desired distribution “A probability distribution function (uniform, triangular or normal) is then defined for each of the uncertain variables followed by a Monte Carlo simulation using the “polynomial expression” previously determined”)
(Branco Page 8, Left “Make economic analysis for both sets of cases (optimized an non-optimized) and evaluate the gains in terms of expected monetary value (EMV) for each corresponding case. Tthat is their respective NPV differences weighted by their corresponding probabilities.  The value of the information is the EMVs difference between the two sets of cases.”)

Claim 4 - 5 and 12 – 13 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal (315) in view of Prange (233), and further in view of Luo, and further in view of Bailey et al. “Framework for Field Optimization To Maximize Asset Value” (henceforth “Bailey”).  Carvajal (315), Prange (233), Luo and Bailey are analogous art since they are in the same field of oil and gas exploration, and since they solve the same problem of optimizing oilfield operations in the presence of uncertainty.

With regard to claim 4 and 12 and 19, Carvajal (315) in view of Prange (233), and further in view of Luo teaches all the elements of the parent claim 2, and does not appear to explicitly disclose: wherein determining the baseline control parameter comprises applying a risk-aversion factor in an objective function for the first model, and 

However Bailey teaches:
wherein determining a baseline control parameter comprises applying a risk-aversion factor in an objective function for a first model, and wherein determining an enhanced control parameter comprises applying the risk-aversion factor in an objective function for a second model (Bailey Figure 1 and Page 1, Left an objective function F is optimized based on risk-aversion factor lambda (applying a risk-aversion factor), and the optimization can be repeated for different reservoir simulations based on concurrent operations (for a second model) 
    PNG
    media_image8.png
    174
    487
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    628
    725
    media_image9.png
    Greyscale
, and Page 1, Right flow rates are optimized (a baseline/enhanced control parameter) when there is a nearby aquifer producing a water displacement (i.e. a water front) “We have considered liquid-flow rates at various completions flow-head pressure, and multiple ‘action’ parameters … These control variables, which the optimizer algorithm modifies in its iterative process to achieve an optimal objective function, need to be distinguished from the uncertainty parameters … aquifer supporting the water displacement for oil production”, and Table 1 the reservoir model includes an oil-water and gas-oil contact depth)
(Bailey Summary).

With regard to claim 5, 13 and 20, Carvajal (315) in view of Prange (233), and further in view of Luo teaches all the elements of the parent claim 1, and further teaches:
wherein determining the baseline control parameter comprises selecting the baseline control parameter that maximizes a value corresponding to the first model (Bailey Page 7, Left flow rates are optimized to maximize an NPV “One may want to extract the maximum fraction of oil and/or minimize the water production or maximize the NPV of the oil produced by optimally controlling various operational variables (e.g., individual-completion flow rates),”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233), andf further in view of Luo with optimizing control variables comprising flow rates using a risk-aversion factor disclosed by Bailey.  One of ordinary skill in the art would have been motivated to (Bailey Summary).

Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal (315) in view of Prange (233), and further in view of Luo, and further in view of Al-Khelaiwi, F. “A Comprehensive Approach to the Design of Advanced Well Completions” (henceforth “Al-Khelaiwi”).  Carvajal (315), Prange (233), Luo and Al-Khelaiwi are analogous art since they are in the same field of oil and gas exploration, and since they solve the same problem of optimizing oilfield operations in the presence of uncertainty.

With regard to claim 6 and 14, Carvajal (315) in view of Prange (233), and further in view of Luo teaches all the elements of the parent claim 1, and does not appear to explicitly teach: wherein the baseline control parameter and the enhanced control parameter both represent a flowpath area of a flow control device in a completion that extends across a section of the well.

However Al-Khelaiwi teaches:
wherein a baseline control parameter and the enhanced control parameter both represent a flowpath area of a flow control device in a completion that extends across a section of the well (Al-Khelaiwi Page 100 flow through an inflow control valve is adjusted by changing an orifice diameter, and for modeling purposes could represent the sum of multiple inflow control valves (i.e. a total flowpath area), where the inflow control valves operate across a length of the well (that extends across a section of the well) “The flow through nozzle and orifice-type ICDs can be represented by Bernoulli’s model for flow through a constriction. This model can be used since frictional pressure drops are normally negligible and only acceleration effects caused by the restriction of the fluid flow area contribute to the pressure drop through such designs. These multiple nozzles/orifices devices can be represented by a single nozzle/orifice that accounts for the cumulative flow.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233), and further in view of Luo with modeling an nozzle an orifice-type ICD disclosed by Al-Khelaiwi.  One of ordinary skill in the art would have been motivated to make this modification in order to better model the well flow under different conditions (Al-Khelaiwi Page 84 “Many researchers have investigated the flow performance of wells under different flow conditions and have developed different models for estimating the well’s flow performance index for a wide range of boundary conditions.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148